                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

ADAMS & BOYLE, P.C., on behalf of itself and        )
its patients; et al.,                               )
                                                    )      CIVIL ACTION
                               Plaintiffs,          )
                                                    )      CASE NO. 3:15-cv-00705
v.                                                  )
                                                    )      JUDGE FRIEDMAN
HERBERT H. SLATERY III, Attorney General            )      MAGISTRATE JUDGE
of Tennessee, in his official capacity; et al.,     )      FRENSLEY
                                                    )
                               Defendants.          )


                          MOTION TO WITHDRAW JENNIFER
                        KEIGHLEY AS COUNSEL FOR PLAINTIFF

        Pursuant to Local Rule 83.01(g), the undersigned counsel hereby moves to withdraw

Jennifer Keighley, an attorney with Planned Parenthood Federation of America (“PPFA”), as

counsel for Planned Parenthood Greater Memphis Region d/b/a Planned Parenthood of Tennessee

and North Mississippi (“Plaintiff”). Ms. Keighley no longer works at PPFA. Plaintiff will continue

to be represented by Maithreyi Ratakonda of PPFA, as well as other remaining co-counsel of

record. A certificate attesting that Plaintiff has been notified of the undersigned’s intent to

withdraw is attached hereto.




Dated: November 26, 2018


                                                    Respectfully submitted,

                                                    /s/ Maithreyi Ratakonda
                                                    Maithreyi Ratakonda*
                                                    Planned Parenthood Federation of America
                                                    123 William St., 9th Floor
                                                    New York, NY 10038

                                               1

     Case 3:15-cv-00705 Document 130 Filed 11/26/18 Page 1 of 5 PageID #: 680
                                      Tel: (212) 261-4405
                                      Fax: (212) 247-6811
                                      mai.ratakonda@ppfa.org

                                      Attorney for Plaintiff Planned Parenthood
                                      Greater Memphis Region d/b/a Planned
                                      Parenthood of Tennessee and North
                                      Mississippi
                                      *Admitted pro hac vice




                                  2

Case 3:15-cv-00705 Document 130 Filed 11/26/18 Page 2 of 5 PageID #: 681
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

ADAMS & BOYLE, P.C., on behalf of itself and its         )
patients; et al.,                                        )
                                                         )     CIVIL ACTION
                               Plaintiffs,               )
                                                         )     CASE NO. 3:15-cv-00705
v.                                                       )
                                                         )     JUDGE FRIEDMAN
HERBERT H. SLATERY III, Attorney General of              )     MAGISTRATE JUDGE
Tennessee, in his official capacity; et al.,             )     FRENSLEY
                                                         )
                               Defendants.               )

               CERTIFICATE OF NOTICE OF MOTION TO WITHDRAW

       I hereby certify that I have informed Planned Parenthood Greater Memphis Region d/b/a

Planned Parenthood of Tennessee and North Mississippi (“Plaintiff”), of my intent to move to

withdraw from this case and that I have provided them with a copy of my Motion to Withdraw as

Counsel. I further certify that Plaintiff will continue to be represented in this matter by Maithreyi

Ratakonda of Planned Parenthood Federation of America, as well as other remaining co-counsel

of record.



Dated: November 7, 2018

                                                      Respectfully submitted,

                                                      /s/ Jennifer Keighley
                                                      Jennifer Keighley*
                                                      Planned Parenthood Federation of America
                                                      123 William St., 9th Floor
                                                      New York, NY 10038
                                                      Tel: (212) 261-4749
                                                      Fax: (212) 247-6811
                                                      jennifer.keighley@ppfa.org

                                                      Attorney for Plaintiff Planned Parenthood
                                                 3

     Case 3:15-cv-00705 Document 130 Filed 11/26/18 Page 3 of 5 PageID #: 682
                                      Greater Memphis Region d/b/a Planned
                                      Parenthood of Tennessee and North
                                      Mississippi

                                      *Admitted pro hac vice




                                  4

Case 3:15-cv-00705 Document 130 Filed 11/26/18 Page 4 of 5 PageID #: 683
                                  CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Motion to Withdraw has been
served on the following counsel of record by electronic filing on November 26, 2018:

       Alexander Stuart Rieger
       Michael Alan Meyer
       Steven Ashley Hart
       Sue A. Sheldon
       Tennessee Attorney General’s Office
       P.O. Box 20207
       Nashville, TN 37202-0207
       (615) 741-5683
       Fax: (615) 532-5683
       alex.rieger@ag.tn.gov
       michael.meyer@ag.tn.gov
       steve.hart@ag.tn.gov
       Sue.Sheldon@ag.tn.gov

                                                       /s/ Maithreyi Ratakonda
                                                       Maithreyi Ratakonda*
                                                       Planned Parenthood Federation of America
                                                       123 William St., 9th Floor
                                                       New York, NY 10038
                                                       Tel: (212) 261-4405
                                                       Fax: (212) 247-6811
                                                       Mai.Ratakonda@ppfa.org




                                                  5

      Case 3:15-cv-00705 Document 130 Filed 11/26/18 Page 5 of 5 PageID #: 684
